Citation Nr: 1146900	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-30 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a right foot injury, claimed as a broken right foot.

2.  Entitlement to service connection for lung damage, to include bronchospasm, resulting from smoke inhalation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1997 to January 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2007 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The issue of entitlement to service connection for lung damage, to include bronchospasm, resulting from smoke inhalation is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have residuals of a broken right foot or residuals of a right foot injury for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for residuals of a right foot injury, to include a broken right foot, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As in all claims for service connection, it is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the veteran's claim against the evidence unfavorable to the veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran's claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2011).

The Veteran has contended that he injured his right foot during physical training in 2001 when he was in active service.  He further contends that during the later years of his service, he was excused from physical training and placed on limited duty because of this injury.  Specifically, the Veteran has alleged that he fractured a bone in his right foot and continues to have severe pain in that foot.

A service treatment report from October 2001 revealed that the Veteran reported an injury to his right ankle two months prior while playing basketball.  He complained of pain when walking and climbing ladders.  Upon physical examination, the right, fifth, metatarsal was tender to palpation.  However, X-ray results were normal.  As such, the assessment provided was a recovering, soft tissue injury.  

Another service treatment report from February 2002 revealed treatment for right foot pain which began two weeks prior.  At that time, the right, fifth metatarsal was tender to palpation.  However, X-ray results were again normal.  The assessment was pes planus and arch supports were recommended.

By all indications, this injury appeared to be resolved as there was no further record in the Veteran's service treatment reports of any subsequent complaints of, or treatment for, residuals of a right foot injury.  The Board finds that this finding is fully supported by the medical evidence cited above.  Indeed, a separation report of medical examination from January 2005 indicated that he had a broken bone (cracked or fractured) of his right foot, fifth metatarsal.  Importantly, however, the examiner explicitly noted that there was "[no current disability]."  The Veteran did indicate, in an associated report of medical history, that he had "severe pain in my foot as a result of a fractured bone in it about [three] years ago."  However, the Veteran did not specify whether this involved the right or left foot.

The service treatment records, as a whole, provide some evidence against the Veteran's claim as they tend to show no residuals of injury of the right foot in service.  Indeed, the two instances of treatment for a right foot injury or pain in service was not shown to be chronic as evidenced by subsequent service treatment records, particularly the separation examination, indicating two, isolated injuries that had been resolved with no current disability.  38 C.F.R. § 3.303(b).

Of record are the Veteran's statements that he has had constant pain of the right foot since service.  Indeed, a November 2005 VA outpatient treatment report noted that the Veteran reported "feet pain since left the military."  However, the only mention of this condition in his post-service medical reports of record is in that November 2005 note.  In fact, there is no indication, after the November 2005 note that there had been any additional complaints of, or treatment for, right foot pain other than his lay statements in the November 2005 treatment report.  

Importantly, in April 2007, although the Veteran sustained an injury to his left ankle (diagnosed as left ankle sprain), there was no mention of right foot pain, injury, or disability.  Despite the Veteran's assertion of continued right foot pain in his March 2008 notice of disagreement, the absence of repeated, documented, medical complaints (other than the one time, post-service treatment report mention of feet pain in November 2005) weighs against the claim that residuals of a right foot disability is related to service on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).

Also in this regard, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In this regard, it is also important to note that the Veteran is service connected for scars, which could be the cause of his pain.  In any event, pain alone is not a disability for which service connection may be granted, standing alone.

In September 2007, the Veteran underwent a VA examination for scars on his right foot.  Parenthetically, the Board notes that the Veteran is already service-connected for scar residuals on his right foot as a result of burns due to a fire.  At that time, however, the Veteran's right foot was also examined.  With respect to the right foot, the examiner noted that there was no induration or inflexibility.  Importantly, all the Veteran's toes had full range of motion with distal neurovascular status intact.  The examiner assessed the Veteran with multiple superficial scars of the right foot with residual pain but without limitation of motion or function.  Simply put, aside from his service-connected right foot scar disability, the Veteran does not have residuals of a right foot injury, to include broken right foot residuals, for VA compensation purposes. 

Critically, in this case, there is no evidence of record, to include the Veteran's VA outpatient treatment reports and a September 2007 VA examination, of a current right foot disability or residuals of an injury from service (with the exception of service-connected scar residuals from a fire).  In fact, the Board must find that the September 2007 VA examination provides evidence against such a finding.  Since the record is absent for any objective evidence that the Veteran currently has a right foot disability (other than the scars), the first criteria for service connection has not been met.  As discussed above, entitlement to service connection for disease or injury is limited to cases in which such incidents have resulted in a "disability."  See 38 U.S.C.A. §1131.  Hence, in the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223,225 (1992).

The Board recognizes that the United States Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can support a grant of service connection if there is a relationship to service, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as in this case, there is no evidence of a right foot disability during the claims period, that holding is inapplicable.

To the extent that the Veteran contends that he currently has a right foot disability (in addition to his service-connected right foot scar residuals) and that this condition is related to his active service, a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran's contentions regarding a diagnosis of a right foot condition and the relationship between his claimed disability and his active service are not statements about symptomatology or an observable medical condition.  Rather, these contentions are statements of medical diagnoses and causation.  Such statements clearly fall within the realm of opinions requiring medical expertise.  The Veteran has not demonstrated any such expertise.  Hence, his contentions are not competent evidence of the diagnosis or cause of the claimed disability.

With regard to any statement the Veteran may have made regarding the question of whether he has a right foot condition, the Board must find that any such statement would be outweighed by what can only be described as a complete lack of medical evidence regarding a current right foot disability.

Based on the above, the preponderance of the evidence of record is against a grant of service connection for residuals of a right foot disability, to include a broken right foot, and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in October 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

Entitlement to service connection for residuals of a right foot injury, claimed as a broken right foot, is denied.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that he now suffers from a lung condition resulting from his exposure to smoke during a fire he experienced while in service.  In April 2003, a service treatment report indicated that the Veteran was indeed exposed to excessive smoke due to a house fire.  As a result, he was diagnosed with smoke inhalation.  Later that month, another service treatment report noted that the Veteran's smoke inhalation was being treated with Advair.

A recent VA outpatient treatment report, dated September 2008 indicated that the Veteran was diagnosed with acute bronchospasm.

As such, based on the very low threshold in McLendon, as well as recent cases from the Court, including evidence of current disability and an in-service injury, the Board finds an indication that the Veteran's current respiratory condition, to include bronchospasm, is related to service.  As such, a VA examination should be afforded to the Veteran to determine the etiology of his lung disability.

Also, in a November 2011 submission, the Veteran's representative indicated that the Veteran was hospitalized for 16 days following the house fire which caused his smoke inhalation.  Those records, if any, should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the name of the hospital where he received medical care after the house fire in 2003.  Also, request the requisite consent for release of information from the Veteran, if necessary.  Obtain those medical records, if any, and associate them with the claims file.  The Veteran himself is asked to obtain or submitted these records in order to expedite the claim, or provide a written statement indicating that the Veteran's representative was in error and that no additional medical records are available. 

2. Schedule the Veteran for an appropriate VA examination of his respiratory system.  The claims file and a copy of this Remand must be provided to the examiner.  In conjunction with the examination, the examiner must review the claims file and annotate the report as to whether he or she reviewed the claims file.

All findings should be described in detail, and all necessary diagnostic testing performed.

The nature and extent of the any disability found should be evaluated.  If no disability of the respiratory system is found, including bronchospasm, the examiner should so state.

The examiner is asked to render medical opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's lung condition, to include bronchospasm, was caused or aggravated by his military service from January 1997 to January 2005.  The examiner should specifically discuss the significance, if any, of the 2003 house fire to the Veteran's current respiratory condition.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

3. Then, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  If the decision, with respect to the claim, remains adverse to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


